This is an original proceeding in habeas corpus. Petitioner alleges that he is charged in the district court of Grady county with robbery with firearms and by order of the district judge has been transported to the state penitentiary, where he is now held pending his trial; that he is subjected to abuse, torture, and *Page 316 
mistreatment. These allegations are amplified with such detail as to lend to them the appearance of truth. At the time the petition was filed, this court declined to issue the writ or a rule to show cause, but appointed the Honorable Harve L. Melton, district judge at McAlester, Okla., as referee to take evidence touching the allegations made and return the same to this court. This was done, and the report has been filed, consisting of some seventy-five type-written pages of testimony of witnesses both for the state and petitioner. An examination of this testimony clearly discloses that the allegations of mistreatment are untrue and the petition without merit. Counsel for petitioner has filed a motion to dismiss the petition, setting out that "* * * petitioner does not believe he is entitled to the relief prayed for under the evidence and that counsel was misinformed of the true facts at the time of filing his petition."
The writ is denied.
DAVENPORT and CHAPPELL, JJ., concur.